Name: Commission Implementing Regulation (EU) NoÃ 476/2013 of 23Ã May 2013 fixing the quantitative limit for exports of out-of-quota sugar and isoglucose until the end of the 2013/14 marketing year
 Type: Implementing Regulation
 Subject Matter: tariff policy;  production;  marketing;  beverages and sugar;  international trade;  trade
 Date Published: nan

 24.5.2013 EN Official Journal of the European Union L 138/5 COMMISSION IMPLEMENTING REGULATION (EU) No 476/2013 of 23 May 2013 fixing the quantitative limit for exports of out-of-quota sugar and isoglucose until the end of the 2013/14 marketing year THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 61, first paragraph, point (d), in conjunction with Article 4 thereof, Whereas: (1) According to Article 61, first paragraph, point (d) of Regulation (EC) No 1234/2007, the sugar or isoglucose produced in excess of the quota referred to in Article 56 of that Regulation may be exported only within the quantitative limit to be fixed. (2) Detailed implementing rules for out-of-quota exports, in particular concerning the issue of export licences are laid down by Commission Regulation (EC) No 951/2006 (2). However, the quantitative limit should be fixed per marketing year in view of the possible opportunities on the export markets. (3) For certain Union producers of sugar and isoglucose, exports from the Union represent an important part of their economic activities and they have established traditional markets outside the Union. Exports of sugar and isoglucose to those markets could be economically viable also without granting export refunds. To that end it is necessary to fix a quantitative limit for out-of-quota sugar and isoglucose exports so that the EU producers concerned may continue to supply their traditional markets. (4) For the 2013/14 marketing year it is estimated that fixing the quantitative limit initially at 650 000 tonnes, in white sugar equivalent, for out-of-quota sugar exports and 70 000 tonnes, in dry matter, for out-of-quota isoglucose would correspond to the market demand. (5) Exports of sugar from the Union to certain close destinations and to third countries granting Union products a preferential import treatment are currently in a particular favourable competitive position. In view of the absence of appropriate instruments of mutual assistance to fight against irregularities and in order to minimize the risk of fraud and to prevent any abuse associated with the reimport or reintroduction into the Union of out-of-quota sugar certain close destinations should be excluded from the eligible destinations. (6) In view of the estimated lower risks for eventual frauds regarding isoglucose due to the nature of the product it is not necessary to restrict the eligible destinations for the export of out-of-quota isoglucose. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Fixing the quantitative limit for out-of-quota sugar exports 1. For the 2013/14 marketing year the quantitative limit referred to in Article 61, first paragraph, point (d) of Regulation (EC) No 1234/2007 shall be 650 000 tonnes for exports without refund of out-of-quota white sugar falling within CN code 1701 99. 2. Exports within the quantitative limit fixed in paragraph 1 shall be allowed for all destinations excluding: (a) third countries: Albania, Andorra, Bosnia and Herzegovina, the former Yugoslav Republic of Macedonia, the Holy See (Vatican City State), Liechtenstein, Montenegro, San Marino and Serbia (3); (b) territories of Member States not forming part of the customs territory of the Union: the Faeroe Islands, Greenland, Heligoland, Ceuta, Melilla, the communes of Livigno and Campione dItalia, and the areas of the Republic of Cyprus in which the Government of the Republic of Cyprus does not exercise effective control; (c) European territories for whose external relations a Member State is responsible, not forming part of the customs territory of the Union: Gibraltar. Article 2 Fixing the quantitative limit for out-of-quota isoglucose exports 1. For the 2013/14 marketing year the quantitative limit referred to in Article 61, first paragraph, point (d) of Regulation (EC) No 1234/2007 shall be 70 000 tonnes, in dry matter, for exports without refund of out-of-quota isoglucose falling within CN codes 1702 40 10, 1702 60 10 and 1702 90 30. 2. Exports of the products referred to in paragraph 1 shall only be allowed where they comply with the conditions laid down in Article 4 of Regulation (EC) No 951/2006. Article 3 Entry into force This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from 1 October 2013. It shall expire on 30 September 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 May 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 178, 1.7.2006, p. 24. (3) As well as Kosovo under UN Security Council Resolution 1244 of 10 June 1999.